— Appeals from two judgments of the County Court of Schuyler County (Callanan, Sr., J.), rendered September 6, 1991 and November 21, 1991, convicting defendant upon his pleas of guilty of two counts of the crime of burglary in the third degree.
*960Upon reviewing the record and brief submitted by defense counsel, we agree that there are no nonfrivolous issues that could be raised on appeal. Consequently, the judgments should be affirmed and defense counsel’s application for leave to withdraw granted (see, Anders v California, 386 US 738; People v Creeden, 150 AD2d 887).
Weiss, P. J., Yesawich Jr., Levine, Crew III and Mahoney, JJ., concur. Ordered that the judgments are affirmed, and application to be relieved of assignment granted.